 B. C. HAWK CHEVROLETB. C. Hawk Chevrolet,Inc.andLocal Lodge 289, In-ternationalAssociation ofMachinists and Aero-space Workers,AFL-CIO. Case 19-CA-7974October 19, 1976DECISION AND ORDER-BY MEMBERS JENKINS, PENELLO, AND WALTHEROn February 9, 1976, Administrative Law JudgeRichard J. Boyce issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief. The General Counsel filed ananswering brief to Respondent's 'exceptions and amotion`to strike Respondent's brief in "whole or inpart." 'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of Respondent's exceptionsand the briefs of the parties and has decided to af-firm the rulings, findings,' and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, B. C. Hawk Chevrolet,Inc., Issaquah,Washington, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.'The General Counsel filed a motion to have Respondent's brief in sup-port of exceptions stricken on grounds that the brief does not conform toSec. 102.46(1) of the Board's Rules and Regulations, Series 8, as amendedWe hereby deny the motion as we find that the brief fully complies with theBoard's Rules and Regulations.General Counsel's motion to strike the documents of an evidentiary na-ture appended to Respondent's brief is granted and no reliance is placed onthem since they are outside the record as that term is defined in Sec102.45(b) of the Board's Rules and Regulations2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear, preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc,91NLRB, 544 (1950), enfd 188 F.2d 362 (CA 3, I951) We have carefullyexamined the record and find no basis for reversing his findingsRespondent also excepted to the Administrative Law Judge's reliance onthe affidavit of ServiceManager Wayne Barton which Respondent's con-tends was not taken in compliance with Sec 10056.5 of the NLRB FieldManual Since that publication confers no legal rights on Respondent, Re-spondent could.not have been legally prejudiced regardless of the purportednoncoippliance.:Cedar Corp d/b/a West Side Manor Nursing Home,203NLRB 100, In. 1 (1973)DECISIONSTATEMENT OF THE CASE527RICHARD J. BOYCE, Administrative Law Judge; This casewas heard before me in Seattle, Washington, on December16, 1975. The charge was filed on September 8, 1975, byLocal Lodge 289, International Association of Machinistsand Aerospace Workers, AFL-CIO (herein called theUnion). The complaint issued on October 10, 1975, wasamended during the hearing, and alleges violations byB. C. Hawk Chevrolet, Inc. (herein called Respondent) ofSection 8(a)(5) and (1) of the National Labor Relations,Act.The parties were given opportunity at the hearing to in-troduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs were -filed for theGeneral Counsel and Respondent.'1. ISSUESThe issues are whether Respondent:1.By its failure to honor a bargaining contract it previ-ously had signed and its coincident refusal to recognize theUnion as the representative of certain of its employees,violated Section 8(a)(5) of the Act.2.By conducting an election among its employees todetermine their support of the Union, violated Section8(a)(1).3.By its service manager, Wayne Barton, promised im-proved benefits to its employees to discourage their sup-port of the Union, violating Section 8(a)(1).H. JURISDICTIONRespondent is a Washington corporation engaged in thecity of Issaquah in the operation of an automobile dealer-ship. Its annual gross income exceeds $50,000, and it annu-ally purchases and causes to be delivered into Washingtondirectly from outisde the State goods of a value exceeding$50,000. Respondent is an employer engaged in and affect-ing commerce within the meaning of Section 2(2), (6), and(7) of the Act.III.LABOR ORGANIZATIONThe Unionis_a labor organization within the meaning ofSection2(5) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent took over the business in question as of Au-gust 1, 1974, from Charlie Brown Chevrolet. The Union foriAttached to Respondent's brief are various documents of an evidentiarycharacter. The General Counsel's motion that they be stricken; along withall references to them in Respondent's brief, is granted226 NLRB No. 82 528DECISIONSOF NATIONALLABOR RELATIONS BOARDseveral years had had a bargaining relationship with Char-lieBrown concerning its shop employees. Their last con-tract before Respondent's takeover expired May 1, 1974.In September 1974, Larry Dankel, an assistant businessrepresentative for the Union, told Jay Owens, Respon-dent's general manager, of the Union's bargaining relation-ship with Charlie Brown and of its desire to continue therelationshipwithRespondent.Dankel stated that theUnion believed it "had the bargaining rights" as a carry-over from the Charlie Brown situation, adding that, sincetwo of Respondent's three shop employees-Jim Man-smith and Rod Luther-were members, the Union had ma-jority support2 Owens declared that Respondent "neededmore time" to get its "feet on the ground" before becoming"involved" with a union. With that, Dankel supplied Ow-ens with two copies of the Union's standard contract forsuch operations, and they agreed to meet again.Followup meetings were held November 11 and 12. Atthe November 12 meeting, Owens signed a contract. It con-formed with the standard contract in all respects,3 exceptthat its effective date was deferred for almost 6 months.Thus, article XVII, captioned "Duration," was revised tostate:This agreement is effective May 1, 1975, and shall re-main in effect until May 1, 1977 ... .And article XI, captioned "Health and Welfare," wasmade to state:EffectiveMay 1, 1975,based onAprilhours,each em-ployer partyhereto shallpay each month into the Au-tomotive Machinists'Health and Welfare Trust FundThe delayed effective date was a concession to Owens'insistence that Respondent be given 6 months' "lead time"before assuming the obligations of a union contract. Thedocument nowhere contains conditions upon its becomingeffective.Owens testified, however, that he extracted anoral agreement from Dankel before signing that it wouldnot go into effect should the employees meanwhile decideagainst union representation. Dankel, on rebuttal, deniedany such contingency. Dankel is credited. Not only was hethemore impressively conscientious of the two, but itwould have been pointless for them to sign the documentwith so fundamental a contingency outstanding. It wouldbe implausible, moreover, for Owens, a person of obviousbusiness intelligence and experience, to have left such avital"detail" to the hazards of my-word-against-yoursproof .42 Counsel stipulated and it is found that Luther at all times was a supervi-sor within the Act3Counsel stipulated and it is found that the unit described in the contractmeets the standards of appropriateness set forth in Sec. 9(b) of the Act Thedescription includes "automotive machinists, body and fendermen, painters,welders, electricians, auto radio, instrument and air-conditioning repairmen,service salesmen, towermen, radiator repairmen, and apprentices engaged inall forms of auto repair work," by implication excluding the standard exclu-sions4 This credibility resolution does not ignore that Wayne Barton, Respon-dent's service manager, testfid being present and that the oral contingencywas agreed upon Barton conveyed the impression in much of his testimonyAlthough Dankel "stopped by" Respondent's shop sev-eral times in the ensuing months, collecting dues fromMansmith and Luther-and exchanging "pleasantries" withOwens, his next "official contact" with Owens was in mid-May 1975. Having learned from the health and welfaretrust fund that Respondent had not made its May 1 pay-ment in accordance with the contract, Dankel raised thematter with Owens. Owens replied' that Respondent hadconducted an election among the unit employees, theUnion losing. Owens testified that he referred to their oralagreement, Dankel conceding that the contract was subjectto that contingency. Dankel, again on rebuttal, testifiedotherwise-that he argued that they had a binding legalcontract. Dankel is credited for the reasons in the,preced-ing paragraph.The election of which Owens spoke took place in Re-spondent's shop, after work, on April 9, 1975. A few daysbefore,Wayne Barton, Respondent's service manager, haddirected Barry Brook, shop foreman, to arrange a meetingfor that purpose. Brook presided at the meeting. MaryGriffin, a receptionist, also attended, in a note-taking ca-pacity, as did five shop employees.5 Barton, too, was pres-ent for a time, leaving before the vote was taken. He testi-fied:I didn't want to make it-make it feel for some of theemployees that I was going to exert some pressure bybeing there.Brook opened the meeting by presenting management's ar-guments against representation. Rod Luther, despite beinga supervisor, replied in favor of the Union. Barton re-mained silent. The speeches over, Brook called for a voicevote. There were no assurances against reprisals. The tallywas five to one against the Union.On dates unestablished between November 1974 and theelection, Respondent initiated its own medical, dental, re-tirement, and bonus incentive plans. In the words of Bar-ton: "We wanted to demonstrate that we could do as wellas, or better than, the Union." Barton continued that, "attimes," he told the employees that this was Respondent'saim.' Brook testified of Barton's telling him on several oc-casions in the month or so before the election, at a nearbytavern after work, that Respondent's "different programs"were "as good as or better than the Union's," and that"there might have been at one time a couple of mechanics"present.of being more concerned with the outcome of the case than with the literaltruthTestimony of the oral contingency was'received over the GeneralCounsel's parol evidence objection, the Administrative Law Judgestatingon the record that he would "worry later about the weight to give it." Whilethe validity of the objection is not without doubt [see 9 Wigmore,Evidence§ 2410 and 2435 (3d ed , 1940)], the credibility resolutions herein moot theissue5Dankel admittedly made no effort to enlist as members the new employ-ees hired by Respondent through expansion and turnover6 These words attributed to Barton are from a sworn affidavit given to theBoard during the investigation of the charge. Barton's testimony when con-fronted with the affidavit, that the quotedmaterial is"out of context,"is notbelieved in view of his failure to testify convincingly of another context andthe demeanor considerations mentioned in fn.4, supra B. C. HAWK CHEVROLET529B. AnalysisThe Refusal to Implement and Recognize:The primarythrust of the General Counsel's caseis that Respondentviolated Section 8(a)(5) by its refusal to honor the contractOwens had signed and its concomitant refusal to recognizethe Union. It is settled that "recognition establishes a pre-sumption of majority status." 7 It also is settled that:A contract, lawful on its face, raises a presumptionthat the contracting union was the majority represen-tative at the time the contract was executed, during thelife of the contract, and thereafter.8Respondent argues in effect that the presumptions juststated do not obtain in the present case, or have been over-come, because:1.The Union at no time had a valid majority.2.The contract and, by implication, recognition weresubject to an oral condition-majority employee accep-tance of the Union before the contract's effective date-which was not met.It is concluded that Respondent's arguments are withoutmerit, and that it did violate Section 8(a)(5) as alleged. Inthe first place, as previously found, the oral condition towhich Respondent adverts did not in fact exist. In the sec-ond place, the matter of the Union's majority status nothaving been raised within 6 months of the events givingrise to its presumptive validity-namely, the November 12,1974, recognition and signing-Respondent now is fore-closed from litigating the Union's initial majority. Eversince the Supreme Court'sBryan Manufacturing Co.deci-sion,9 the Board has "held that Section 10(b) is applicableto a refusal-to-bargain defense that the bargaining relation-ship was unlawfully established." 10Finally, assuming for argument the inapplicability of theBoard's recognition- and contract-bar rules in the circum-stances,11 nothing happened after November 12, 1974-and, specifically, within the 10(b) period-to upset the pre-sumption of ongoing majority status. True, the unit experi-enced growth and turnover, but "new employees arepresumed to support the union in the same ratio as thosewhom they have replaced." 12 And true, the employees vot-ed against the Union in the April 9 election conducted byJames W. Whitfield, d/b/a Cutten Supermarket,220 NLRB 507 (1975)8Walter E Heyman d/b/a Stanwood Thriftmart,216 NLRB 852 (1975).9 Local Lodge No 1424, International Association ofMachinists,AFL-CIO[Bran Manufacturing Company] v. N.L.R B,362 U.S. 411 (1960).1NorthBros.Ford, Inc,220 NLRB 1021 (1975). See alsoPaper Productsand MiscellaneousChauffeurs,Warehousemenand Helpers, Local 27, affiliat-ed with International Brotherhoodof Teamsters, Chauffeurs,Warehousemenand Helpers of America (Combined Container Industries),209 NLRB 883(1974),Barrington Plaza and Tragniew, Inc,185 NLRB 962, 964 (1970).n It is arguable, the recognition- and contract-bar rules notwithstanding,that a question concerning representation could have been raised during the6 months between contract execution and effective date The Board statedin SouthernMoldings, Inc,219 NLRB 119 (1975), that the recognition-barrule ofKeller Plastics Eastern, Inc.,157 NLRB 583 (1966), "does not applywhere .an alleged successor-employer has continued to accept an in-cumbent union as the representative of its employees " And, inSentinelProtective Agency, Inc.,211 NLRB 552 (1974), the Board declined to "reachor pass upon the contention that the contract is not a bar" during a 17-dayperiod between execution and effective date.12Cutten Supermarket, supra,fn. 7.Respondent. As is concluded below, however, the electionas held violated Section 8(a)(1), so is of no value in reveal-ing employee sentiment.l3The Allegedly Unlawful Election:The General Counselnext contends that the election of April 9, 1975, on whichRespondent relied in refusing to recognize the Union andhonor the contract, violated Section8(a)(1).It is concluded, as indicated earlier, that this contentionis correct. The Board announced inStruksnes ConstructionCo., Inc.:Absent unusual circumstances, the polling of em-ployees by an employer will be violative of Section8(a)(l) of the Act unless the following safeguards areobserved: (1) the purpose of the poll is to determinethe truth of a union's claim of majority, (2) this pur-pose is communicated to the employees, (3) assur-ances against reprisal are given, (4) the employees arepolled by secret ballot, and (5) the employer has notengaged in unfair labor 4practices or otherwise createda coercive atmosphere.)The election in question was in large disregard of thesesafeguards.While its purpose was to determine employeesupport of the union, the union's claim to recognition hadlong since been settled as a matter of law. But even if it hadnot-i.e., even if a question concerning representation werepending-there still were no assurances against reprisals;the ballot was not secret; and, as seen below, Respondentotherwise had created a "coercive atmosphere" by its mis-conduct.-Respondent seems to argue the existence of "unusualcircumstances" militating against the strict application oftheStruksnesdoctrine, noting that the only supervisorpresent during the actual vote, Rod Luther, had spokenbeforehand in favor of the Union. Although the Boarddoes not insist upon a mechanical adherence tothe Struk-snescriteria regardless of surrounding circumstances," thepresent ones were not such as to warrant a departure fromthe general rule. The election and the meeting precedingwere presided over by Shop Foreman Brook, who spokemanagement's piece and who, although not a statutory su-pervisor, nonetheless was actingas anagent of manage-ment, as was receptionist Mary Griffin in her note-takingrole.And Service Manager Barton, who recognized the"pressure" that his presence might engender, attended themeeting, leaving only before the vote proper. It thus washardly a neutral or innocuous situation from the rank-and-file vantage point.The Alleged Unlawful Promises:The General Counsel al-leges,finally, that Respondent, by Service Manager Bar-ton, promised improved benefits to the employees to dis-courage their support of the Union, further violatingSection 8(a)(1).As earlier found, Respondent initiated its own medical,dental, retirement, and bonus incentive plans on unestabl-ished dates between November 1974 and the election. Bar-13An employer seeking to assert a union's lack of majority "must nothave engaged in any conduct tending toencourageemployeedisaffectionfrom the union."Id14 165 NLRB 1062, 1063 (1967).15Bushnell'sKitchens, Inc.,222 NLRB 110 (1976). 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDton admitted that the purpose was to show the employeeshow well off they would be without the Union, and that-he"at times" told the employees of this purpose. Brook veri-fied Barton',s talking to him in this vein in the month or sobefore the `election, and that "a couple of mechanics"rnight.have been present.It is concluded that, although Barton's comments dustdescribed were not, strictly speaking, "promises" as allegedin the complaint, they carried the same purport, comparingas they did the Union's benefit-producing abilities withRe-spondent's acting alone, and were intended to and likelydid undernune employee support of the Union. Such ofthem as occurred after the March 8 onset of the 10(b) pen-od-and some if not most plainly did-therefore restrainedor coerced in violation of Section 8(a)(1).16CONCLUSIONS OF LAW1.By refusing to honor the contract signed by it and theUnion on November 12, 1974, as found herein, and byrefusing to recognize the Union as the bargaining represen-tative of its employees in the appropriate unit, as foundherein,Respondent engaged in unfair labor practices inviolation of Section 8(a)(5) and (1) of the Act.2.By-coercively polling its employees concerning theirunion sympathies, as found herein, and by stating to em-ployees that improved benefits were instituted to showthem that they could do as well or better without unionrepresentation, as found herein, Respondent engaged inunfair labor practices in violation of Section 8(a)(1) of theAct.3.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.REMEDYRespondent shall be ordered to cease and desist from itsmisconduct. In addition, having unlawfully failed to honorits contract, Respondent shall be ordered to comply retro-actively toMay 1, 1975, with the terms of that contract,including but not limited to the provisions relating to wag-es and other economic benefits, and to make whole its em-ployees, including any no longer on the payroll, for anylosses suffered by reason of Respondent's failure to giveeffect to- the contract, with appropriate interest.Nothing herein shall be construed as requiring Respon-dent to revert to wage "and other benefit levels below thosepresently in force. E.g.,HaroldW.Hinson, d/b/a HenHouse Market No. 3,175 NLRB 596 (1969).ORDER17propriate unit with respect to their terms and conditions ofemployment.(c)Coercively polling its employees concerning theirunion sympathies.(d) Informing,its employees that improved,benefits wereinstituted to show them that they could do-as well or betterwithout union representation.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Implement retroactively to May 1, 1975, the bargain-ing'contract reached between it and the Union on Novem-ber 12, 1974, and make its employees whole in the mannerprescribed above in the section entitled "Remedy."(b) Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, all pay-roll - records,- social security payments records, timecards,personnel records and reports, and all other records neces-sary for determination of the- amounts owing under theterms of this Order.(c)Post at its place of business copies of the attachednoticemarked "Appendix." 18 Copies of said notice, onforms provided by the Regional Director for Region 19,after being signed by an authorized representative of Re-spondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where'notices'to employees customarily are post-ed. Reasonable steps shall betaken to ensure that said no-tices are not altered, defaced, or covered by other material.(d)Notify the Regional-Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.16Cf N L R B v Exchange Parts Company,375 U S 405 (1964)17 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor RelationsBoard."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency,of -the UnitedStatesGovernmentRespondent, B., C. Hawk Chevrolet, Inc., Issaquah,Washington, its officers, agents, successors, and assigns,shall:-1.Cease and desist from:(a)Refusing to honor the collective-bargaining contractreached between it and the Union on November 12, 1974.(b)Refusing to recognize the Union as the exclusive col-lective-bargaining representative of its employees in the ap-The hearing held in Seattle, Washington, on December 16,1975,- in which we participated and had a chance to giveevidence, resulted in a decision that we had committed cer-tain unfair labor' practices in violation of Section 8(a)(1)and (5) of the National Labor Relations Act, and this no-tice is posted pursuant to that decision.WE WILL NOT refuse to recognize Local Lodge 289,InternationalAssociation ofMachinists and Aero- B. C. HAWK CHEVROLETspace Workers, AFL-CIO, as the exclusive collective-bargaining representative of our employees in the ap-propriate unit with respect to their terms and condi-tions of employment. The appropriate unit is:All automotive machinists; body and fendermen;painters;,welders, electricians; auto radio, instru-ment, and air-conditioning repairmen; service sales-men, towermen, radiator repairmen, and appren-tices engaged in all forms of auto repair workemployed at our facility in Issaquah, Washington,excluding office clerical employees, professionalemployees,-guards, and supervisors as defined in theAct.531WE WILL NOT coercively poll our employees concern-ing their union sympathies.WE WILL NOT inform our employees that improvedbenefits were instituted to show them that they coulddo as well or better without union representation.WE WILL implement retroactively to May 1, 1975,the bargaining contract reached between us and theUnion on November 12, 1974, and make our employ-ees whole for losses suffered because of our past refus-al to give effect to that contract. Nothing in this noticeis to be construed as requiring us to revert to wage andother benefit levels below those presently in force.B.C. HAWK CHEVROLET, INC.